Citation Nr: 0941987	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
left wrist with arthritic erosion.

2.  Entitlement to service connection for bursitis of the 
right wrist.

3.  Entitlement to service connection for bursitis of the 
knees.

4.  Entitlement to service connection for bursitis of the 
hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  November 1984 to 
November 2004, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little rock, Arkansas.  

In August 2008, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran 
has bursitis of both wrists with arthritic erosion of the 
left wrist that had its onset in military service.

2.  The evidence is in equipoise as to whether the Veteran 
has bursitis of both knees that had its onset in military 
service.  

3.  The evidence is in equipoise as to whether the Veteran 
has bursitis of both hips that had its onset in military 
service.  
CONCLUSIONS OF LAW

1.  Bursitis of both wrists with arthritic erosion of the 
left wrist was incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Bursitis of both knees was incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Bursitis of both hips was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated in January 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009); ); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
light of the grants of service connection for the benefits 
sought, the RO will be responsible for ensuring that proper 
notice is given regarding any questions as to the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting in obtaining 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA has obtained service treatment 
and other military records.  A hearing was provided; and the 
Veteran was afforded VA medical examinations.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claims. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

II.  Service Connection

In order for service connection to be granted for the 
Veteran's claimed disorders the facts must establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253  (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The Veteran contends that he has bursitis of both wrists, 
knees and hips, which started in the late 1980's due to his 
job in the military in aircraft repair.  He stated that he 
worked on concrete on his hands and knees underneath the 
aircraft.  Hearing Transcript (Tr.), p.4.  

The Veteran's DD214 confirms his military occupation as an 
aircraft structural maintenance craftsman; a job which he 
performed for nearly 16 years.  The Veteran disclosed at his 
video conference hearing that his disorders of the wrists, 
knees and hips may have occurred from repetitive use of rivet 
guns and bucking bars, which was inherent to his job as an 
aircraft repair specialist.  He reported that he saw a doctor 
concerning his wrists because they would swell and cause him 
not to be able to bend them.  His wrists would also become 
inflamed when he did push-ups; when he sought treatment he 
was primarily treated with Motrin.  Tr., p. 3.  He stated 
that it was the same with his knees and hips.  He worked 
primarily on his knees underneath and atop the aircraft and 
upon his complaints, the doctor would prescribe Motrin.  His 
hips would become inflamed when he performed physical fitness 
and training.  Tr., p. 5.  

The Veteran served for more than twenty years in the military 
and his service treatment records are voluminous, but they 
are silent as to any complaints, treatment or diagnoses of 
wrist or hip disability.  There are complaints and treatment 
recorded with respect to the Veteran's knees.  Service 
treatment records show hen was seen in December 1987 with 
complaints of pain in both knees, which began four days 
earlier due to kneeling six to seven hours.  Objective 
examination of both knees showed no swelling and full range 
of motion.  The assessment was contusion.  Motrin was 
prescribed along with rest.  In May 1991 the Veteran had 
complaints of leg trauma after playing softball; examination 
revealed full range of motion of the knees.  There was no 
diagnosis rendered.  Also in May 1994 the Veteran was seen 
with complaints of pain to the right knee; here again, there 
was no diagnosis rendered.  On a February 1995 physical 
examination report there were no abnormalities of the 
Veteran's wrists, knees or hips noted on clinical evaluation.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. §  
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry then is whether the Veteran's current disorders of 
the wrists, knees and hips are related to service.  The 
competent evidence indicates it is not.

The Veteran filed his claim of service connection for 
pertinent disability about a year after service discharge.  
There is no medical evidence of record that shows that the 
Veteran sought medical treatment following discharge from 
service in November 2004 for his claimed disorders.  The 
first documented medical record following service that 
describes the claimed disorders of bursitis of the wrists, 
knees and hips is a February 2006 VA compensation and pension 
examination.  The VA examiner, during the February 2006 
examination, diagnosed the Veteran with bursitis of the 
knees, bursitis of both wrists, with arthritic erosion of the 
left wrist, and bursitis of both hips.  X-rays of the wrists 
revealed no evidence of acute fracture or dislocation.  There 
were small bony erosions involving the left carpal bones.  
The right wrist showed no abnormality.  X-rays of the knees 
and pelvis were reported as radiographically normal.  

Another VA examination was conducted in September 2007.  It 
was noted in the examination report that the Veteran 
developed bursitis in both knees in 1988 as a result of 
working directly on his knees while working on aircrafts.  
The examiner noted that the claims folder was reviewed.  The 
diagnostic impression was normal bilateral knee examination.  
Normal knees were also shown on x-ray.  The examiner 
discussed that the Veteran had a normal bilateral knee 
examination without evidence of bursitis or another chronic 
bilateral knee condition.  The examiner discussed further 
that the Veteran described episodic flare-ups with his knees 
which could perhaps be tendonitis or bursitis but he had a 
normal bilateral knee examination at that time without any 
evidence of tendonitis or bursitis.  The examiner concluded 
that no chronic knee condition which can be related to the 
Veteran's military tour of duty was found on examination.  

Based on the foregoing, the Board finds that the evidence is 
in equipoise as to whether the Veteran has bursitis of the 
wrists with arthritic erosion of the left wrist, and bursitis 
of the knees and hips that had their onset in service.  While 
the service treatment records do not support findings of 
pertinent disability in service, the Veteran filed his claim 
within one post service year and the initial VA examination 
resulted in diagnoses of pertinent disability.  Though the 
examiner who conducted the September 2007 examination found 
no current knee pathology, it was pointed out that the 
Veteran possibly had bursitis that occurred episodically.  
This may have been the case when it was diagnosed on VA 
examination the previous year.  In any event, the evidence is 
at least in equipoise as to whether he has bursitis of the 
wrists, knees and hips that had their onset in service.  In 
light of the foregoing, the Board finds that the benefit of 
the doubt doctrine is for application, and the appeal is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d  1361 (Fed Cir. 2001). 


ORDER

Service connection for bursitis of the left wrist with 
arthritic erosion is allowed.

Service connection for bursitis of the right wrist is 
allowed.

Service connection for bursitis of the knees is allowed.

Service connection for bursitis of the hips is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


